Fourth Court of Appeals
                               San Antonio, Texas
                                     April 14, 2016

                                  No. 04-15-00683-CV

                                    Barton WADE,
                                      Appellant

                                           v.

            SABR MORTGAGE LOAN 2008-1 REO SUBSIDIARY-1 LLC,
                              Appellee

                From the County Court At Law No. 10, Bexar County, Texas
                             Trial Court No. 2015CV03726
                      Honorable David J. Rodriguez, Judge Presiding


                                    ORDER
       Appellant filed a motion to correct the reporter’s record. After review, we DENY
appellant’s motion.


                                                _________________________________
                                                Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of April, 2016.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court